Citation Nr: 1127348	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative disc disease of the thoracolumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for degenerative disc disease of the cervical spine, currently evaluated as 10 percent disabling.
 
3.  Entitlement to an initial, compensable disability rating for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to December 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the RO that granted service connection for degenerative disc disease of the thoracolumbar spine evaluated as 10 percent disabling; for degenerative disc disease of the cervical spine effective as 10 percent disabling; and for eczema evaluated as 0 percent (noncompensable) disabling-each effective December 2, 2005.  The Veteran timely appealed for higher initial ratings.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the service-connected degenerative disc disease of the thoracolumbar spine, degenerative disc disease of the cervical spine, and eczema are more severe than currently rated, and warrant higher initial disability ratings.  

The Veteran was last afforded a VA examination to evaluate the severity of each of his service-connected disabilities in June 2006.  The examiners at that time noted ranges of motion for the lumbar spine and cervical spine.  Regarding the Veteran's eczema on his face and neck, the examiners found that less than five percent of the Veteran's exposed areas and of total body surface was affected.  There was no indication as to whether the eczema on the Veteran's face and neck is disfiguring.

Since the last examination, the Veteran has described a worsening of the disabilities.  Private treatment records show findings of muscle weakness of the left triceps in August 2005, and complaints of back pain in October 2005 and of neck pain in February 2006.

In March 2007, the Veteran submitted photographs of his eczema when active. To the extent possible, the VA examination scheduled pursuant to this remand should be conducted during a period of exacerbation of the Veteran's eczema.  See Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison v. Brown, 2 Vet. App. 405 (1994). 

Under these circumstances, VA cannot rate the service-connected disabilities on appeal without further medical clarification.  Hence, the Veteran is entitled to new VA examinations.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claims for higher initial disability ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, obtain the Veteran's treatment records of Dr. G. Hudson from July 2006 to present, for degenerative disc disease of the thoracolumbar spine; for degenerative disc disease of the cervical spine; and for eczema, and associate them with the claims file.  If the Veteran identifies other treatment provider(s) and gives authorization, those records should also be procured and associated with the claims folder.  

2.  Following completion of the above development, afford the Veteran a VA examination, for evaluation of the service-connected degenerative disc disease of the thoracolumbar spine, and degenerative disc disease of the cervical spine.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner(s) should identify any current neurological symptoms associated with the service-connected degenerative disc disease of the thoracolumbar spine, and degenerative disc disease of the cervical spine.  The examiner(s) should specify the nerves involved, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.

The examiner(s) should specifically report the ranges of motion of the thoracolumbar spine, and the cervical spine; and indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner(s) should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner(s) should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

In providing the specific findings noted above, the examiner(s) should, to the extent possible, distinguish the symptoms and effects of the service-connected degenerative disc disease of the thoracolumbar spine and degenerative disc disease of the cervical spine,   from those associated with any other spine disability.

The examiner(s) should render specific findings as to the impact of the service-connected degenerative disc disease of the thoracolumbar spine, and degenerative disc disease of the cervical spine on the Veteran's ability to work.  

3.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected eczema, if possible, during a time when the disability is active.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  Any testing deemed necessary, including photographs of the affected areas related to the service-connected eczema, should be performed. The photographs should be made part of the examination report and, as such, should be included in the Veteran's claims folder. 

The examiner should render specific findings as to the extent to which the skin disability on the Veteran's face and neck is disfiguring (i.e., listing characteristics of disfigurement presented).

The examiner should report the percentage of the whole body, and the percentage of exposed areas affected by the service-connected eczema.  The examiner should indicate whether the skin disability has required constant or near-constant systemic therapy during the past 12-month period.

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected eczema from those of other skin conditions.   

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


